MEMORANDUM**
Khanh Nguyen appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition, challenging the state trial court’s order of April 24, 2000, ordering Nguyen to be committed as a Sexually Violent Predator (“SVP”) for a period of two years. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Upon review of the record, we conclude that because Nguyen was no longer “in custody” under the commitment order he seeks to challenge, and because his current civil commitment has not been “enhanced” by his prior two-year commitment as a SVP, the district court properly dismissed his petition for lack of jurisdiction. See Lackawanna County Dist. Attorney v. Coss, 532 U.S. 394, 401-02, 121 S.Ct. 1567, 149 L.Ed.2d 608 (2001); cf. Jackson v. California Dep’t of Mental Health, 399 F.3d 1069, 1075-76 (9th Cir.2005).
AFFIRMED.

JvA


 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.